                      Case 3:19-cv-01541-JST Document 22 Filed 06/05/19 Page 1 of 1




                                       UNITED STATES
                                       UNITED STATES DISTRICT
                                                      DISTRICT COURT
                                                                COURT
                                       NORTHERN DISTRICT
                                       NORTHERN DISTRICT OF CALIFORNIA.
                                                            CALIFORNIA


             Chattopadhyay, et al.
             Chattopadhyay,                                                   3:19-cv-01541 -JST
                                                                    CASE No C 3:19-cv-01541-JST


                                            Plaintiffs)
                                            Plaintiff(s)            ADR CERTIFICATION
                                                                        CERTIFICATION BY
             v.
             V.
                                                                    PARTIES AND COUNSEL
                                                                    PARTIES     COUNSEL
             BBVA Compass
                  Compass Bancshares,
                          Bancshares, et al.
                                            Defendant(s)
                                            Defendant(s)

            Pursuant to
            Pursuant to Civil
                        Civil L.R.
                              L.R. 16-8(b)
                                   16-8(b) and
                                           and ADR
                                               ADR L.R. 3-5 (b), each of the undersi
                                                                             undersigned
                                                                                    gned certifies that
                                                                                                   that he
                                                                                                        he or
                                                                                                           or
            she has:

               1)  Read the
               1) Read   the handbook
                             handbook entitled
                                         entitled "Alternative
                                                  “Alternative Dispute Resolution
                                                                         Resolution Procedures
                                                                                     Procedures Handbook"
                                                                                                  Handbook”
                   (availableatca
                   (available     nd.uscourts.gov/adr).
                              at cand.uscourts.gov/adr).
                   Discussed with
               2) Discussed   with each
                                    each other
                                           other the
                                                 the available
                                                     available dispute resoluti             provided
                                                                               on options provide
                                                                       resolution                     by the
                                                                                                   d by   the Court
                                                                                                              Court
                   and private entities;
                   and         entities; and                                                                 w
               3) Considered
               3)  Considered whether
                                whether this
                                          this case
                                               case might benefit from any of the available
                                                                                    available dispute   resolution
                                                                                               dispute resoluti on
                   options.
                   options.                             Is/ BBVA  Compa   ss Bancshares, Inc.; Simple Finance Technology
                                                        /s/ BBVA Compass Bancshares,                               Technology
                                                        Corp.; BBVA
                                                        Corp.; BBVA   Compa
                                                                      Compass ss Financi al
                                                                                 Financial   Corpora
                                                                                             Corporation;
                                                                                                     tion;  and       ss Bank
                                                                                                                Compass
                                                                                                                Compa    Bank
             Date:Ju ne 5, 2019
             Date:June
                                                                                      Party
             Date; June 5, 2019
             Date:                                                  Isl Gregory S. Korman
                                                                    /s/ Gregory    Korman_______
                                                                                     Attorney
                                                                                     Attorney

            Counsel further
            Counsel   further certifies
                              certifies that
                                        that he
                                             he or
                                                or she
                                                   she has
                                                       has discussed
                                                           discussed the selection
                                                                         selection of an ADR process with
                                                                                                     with
            counse l for the other
            counsel for the other   parties to the                     discussion, the
                                                   case. Based on that discussion,     parties:
                                                                                   the parties.
                  0O intend
                     intend to stipulate
                               stipulate to an ADR process
                  B prefer
                  El prefer to
                            to discuss
                               discuss ADR
                                       ADR selection
                                             selection with the Assigned
                                                                 Assigned Judge at the case
                                                                                       case management
                                                                                            management
                     conference
                     conference
Per L.R. 5-1 (i), counse confirms that concurrence in the filing
Per L.R. 5-1(i), counsell confirms                                        document has been obtained
                                    that concurrence in the filing of the document           obtained from Defendants.
                                                                                                           Defendants.
                                                                    Is/ Gregory S. Korman
                                                                    /s/ Gregory    Korman
                  Date: June 5, 2019
                                                                                          Attorney
                                                                                          Attorney




              (moo art; E-file this form in ECF using event name:; "ADR
                                                                   “ADR Certification
                                                                        Certification (ADR LR 3-5 h)
                                                                                                  b) of Discussion
                                                                                                        Discussion of ADR
                                                                                                                      ADR
              Options.
              Options."



             FormAD
             Form   R-Cert rev. 1-15-2019
                  ADR-Cert      1-15-2019
